DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  	Claim 7 recites “ands” which has been interpreted as “and”Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 14, 18 recite “inviting the user, at the site, to stand nearby the ground mark and capture a global position system (GPS) location of the ground mark”  However it is not clear what “inviting the user” means.  It could mean sending an invitation to the user, or it could mean just to make available”.  Examiner has interpreted the limitation to mean allowing a user to stand nearby.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2009/0238417 A1) in view of Chau (US 10,445,772 B1).

	With respect to Claim 1 Nielsen teaches		A computer-implemented method for providing digital excavation information, the computer-implemented method comprising (See Abstract Methods and apparatus for facilitating detection of a presence or an absence of at least one underground facility within a dig area.): 	receiving an image of a street view of a site (See Abstract and Fig 6 and Para[0028] Source data representing one or more input images of a geographic area including the dig area ); 	identifying one or more ground marks from the image, the ground marks related to utility line marks or excavation marks painted on the ground (See Para[0079] Environmental landmarks may also be marked and/or highlighted on the input image. An environmental landmark may include any physical object that is likely to remain in a fixed location for an extended period of time. Examples of an environmental landmark may include a tree, a curb, a driveway, a utility pole, a fire hydrant, a storm drain, a pedestal, a water meter box, a manhole lid, a building structure (e.g., a residential or office building), or a light post.); 	receiving geographic information system (GIS) data of the site, the GIS data recording surveyed location information of a plurality of benchmarks at the site (See Para[0006] In some implementations of the inventive concepts disclosed herein, the electronic record may include a variety of non-image information to facilitate identification of the dig area (e.g., a text description of the dig area, an address or lot number of a property within which the dig area is located, geo-encoded information such as geographic coordinates relating to the dig area and/or various aspects of the geographic area surrounding the dig area, etc.).); 		identifying, , pixels in the image of the street view that correspond to one or more benchmarks recorded in the GIS data (See Para[0027] the source data representing the input image includes pixel information from an image acquisition device); 	and 	transmitting the location data for display in a digital map that includes one or more digital marks corresponding to the one or more ground marks (See Para[0007] and Fig 6.  electronically transmitting and/or electronically storing information relating to the marked-up digital image so as to facilitate the detection of the presence or the absence of the at least one underground facility within the dig area).	However Nielsen is silent to the language of	using an object recognition algorithm	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks;	Nevertheless Chau teaches	using an object recognition algorithm (See Col 11 lines 17-20 the image processing system identifiers object in the image, such as a road or a sky, that can include the label without the label interfering with the viewing experience of a user and appends the label on the identified object.)	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks (See Col 6 lines 4-11 and Col 7 lines 59-64.  For example, the data may include a distance value for one or more pixels in the image that indicates the distance between an object captured in the image and the image capture device. This data can be utilized to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas that may not be of interest to the user.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and use an object recognition algorithm and determine, based on relative distances between the pixels such as that of Chau.	One of ordinary skill would have been motivated to modify Nielsen, because an object recognition algorithm would identify objects in the image and determining location  data based on relative distances between pixels would allow one to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas, using techniques that are known and would be no more then predictable use of prior art elements according to their established functions.		With respect to Claim 2 Nielsen teaches	The computer-implemented method of claim 1, further comprising: 	receiving data related to a construction permit from a data source (See Para[0028]) ; 	identifying, based on the construction permit, an address of a construction site (See Para[0063]); 		activating a street-view mode of a second digital map at the address (See Fig 6 Component 640 and Para[0089]); and 	capture a screenshot of the street-view mode at the address, the screenshot being the image of the street view of the site (See Fig 6 Component 640 and Para[0089]).	With respect to Claim 3 Nielsen teaches	The computer-implemented method of claim 1, 	wherein the image of a street view is a screenshot of a street-view mode of a digital map or a photo taken by a user at the site (See Fig 9).	With respect to Claim 4 Nielsen teaches	The computer-implemented method of claim 1, further comprising: 	providing the location data of one of the ground marks to a user (See Para[0075]); 	inviting the user, at the site, to stand nearby the ground mark and capture a global position system (GPS) location of the ground mark using a GPS enabled mobile device (See Para[0075] ); 	receiving the GPS location of the ground mark (See Para[0075] ); and 	refining the location data of the one of the ground marks using the GPS location of the ground mark (See Para[0107]).

	With respect to Claim 5 Nielsen is silent to the language of	The computer-implemented method of claim 1, further comprising: 	storing depth information of a utility line corresponding to the one or more ground marks in a data store; and 	transmitting the depth information for display.	Nevertheless Chau teaches	storing depth information of a utility line corresponding to the one or more ground marks in a data store (See Col 12 line 10-13 and Col 14 lines 59-64); and 	transmitting the depth information for display (See Col 12 line 10-13 and Col 14 lines 59-64).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and store depth information and transmit depth information such as that of Chau.	One of ordinary skill would have been motivated to modify Nielsen, because depth information would allow one to view three dimensional data to accurately represent an object.

	With respect to claim 7 Nielsen teaches	The computer-implemented method of claim 1, further comprising: 	receiving one or more text responses from a user at the site, one of the text responses concerning a condition of a utility line corresponding to the one or more ground marks (See Para[0083]); ands 	augmenting the location data of the one or more ground marks with information from the one or more text responses (See Para[0083]).

	With respect to claim 9 Nielsen teaches	The computer-implemented method of claim 1, 	wherein the GIS data is a GIS map, and determining the location data of the one or more ground marks comprises overlaying the GIS map with the image of the street view based on one or more benchmarks appearing in both the GIS map and the image of the street view (See Para[0045]) .	With respect to claim 10 Nielsen teaches	The computer-implemented method of claim 1, further comprising: 	transmitting information of past excavation project tickets for display at a graphical user interface that includes the digital map (See Para[0073]).
	With respect to claim 11 Nielsen teaches	The computer-implemented method of claim 1, 	wherein the plurality of benchmarks comprises one or more of the following: a property line, a streetlight, a street sign, a street intersection, a gutter, a railroad track, a storm drain, and/or a tree (See Para[0079]).
	With respect to claim 12 Nielsen teaches	The computer-implemented method of claim 1, 	wherein the surveyed location information of the plurality of benchmarks include global position system (GPS) data of the plurality of benchmarks (See Para[0090]).
	With respect to claim 13 Nielsen teaches	A non-transitory computer readable medium for storing computing code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to perform steps comprising (See Para[0043]): 	receiving an image of a street view of a site (See Abstract and Fig 6 and Para[0028] Source data representing one or more input images of a geographic area including the dig area ); 	identifying one or more ground marks from the image, the ground marks related to utility line marks or excavation marks painted on the ground (See Para[0079] Environmental landmarks may also be marked and/or highlighted on the input image. An environmental landmark may include any physical object that is likely to remain in a fixed location for an extended period of time. Examples of an environmental landmark may include a tree, a curb, a driveway, a utility pole, a fire hydrant, a storm drain, a pedestal, a water meter box, a manhole lid, a building structure (e.g., a residential or office building), or a light post.);; 	receiving geographic information system (GIS) data of the site, the GIS data recording surveyed location information of a plurality of benchmarks at the site(See Para[0006] In some implementations of the inventive concepts disclosed herein, the electronic record may include a variety of non-image information to facilitate identification of the dig area (e.g., a text description of the dig area, an address or lot number of a property within which the dig area is located, geo-encoded information such as geographic coordinates relating to the dig area and/or various aspects of the geographic area surrounding the dig area, etc.).); 		identifying, pixels in the image of the street view that correspond to one or more benchmarks recorded in the GIS data; (See Para[0027] the source data representing the input image includes pixel information from an image acquisition device);	transmitting the location data for display in a digital map that includes one or more digital marks corresponding to the one or more ground marks. (See Para[0007] and Fig 6.  electronically transmitting and/or electronically storing information relating to the marked-up digital image so as to facilitate the detection of the presence or the absence of the at least one underground facility within the dig area).	However Nielsen is silent to the language of	using an object recognition algorithm	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks;	Nevertheless Chau teaches	using an object recognition algorithm (See Col 11 lines 17-20 the image processing system identifiers object in the image, such as a road or a sky, that can include the label without the label interfering with the viewing experience of a user and appends the label on the identified object.)	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks (See Col 6 lines 4-11 and Col 7 lines 59-64.  For example, the data may include a distance value for one or more pixels in the image that indicates the distance between an object captured in the image and the image capture device. This data can be utilized to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas that may not be of interest to the user.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and use an object recognition algorithm and determine, based on relative distances between the pixels such as that of Chau.	One of ordinary skill would have been motivated to modify Nielsen, because an object recognition algorithm would identify objects in the image and determining location  data based on relative distances between pixels would allow one to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas, using techniques that are known and would be no more then predictable use of prior art elements according to their established functions.	With respect to claim 14 Nielsen teaches	The non-transitory computer readable medium of claim 13, 	wherein the steps further comprise: 	providing the location data of one of the ground marks to a user (See Para[0075]); 	inviting the user, at the site, to stand nearby the ground mark and capture a global position system (GPS) location of the ground mark using a GPS enabled mobile device (See Para[0075] ); 	receiving the GPS location of the ground mark (See Para[0075] ); and 	refining the location data of the one of the ground marks using the GPS location of the ground mark (See Para[0107]).
	With respect to claim 17	A system comprising: 	one or more processors(See Para[0043]); and 	memory for storing computing code comprising instructions, the instructions, when executed by the one or more processors, cause the one or more processors to perform steps comprising (See Para[0043]): 	receiving an image of a street view of a site; identifying one or more ground marks from the image, the ground marks related to utility line marks or excavation marks painted on the ground(See Abstract and Fig 6 and Para[0028] Source data representing one or more input images of a geographic area including the dig area ); 	receiving geographic information system (GIS) data of the site, the GIS data recording surveyed location information of a plurality of benchmarks at the site (See Para[0006] In some implementations of the inventive concepts disclosed herein, the electronic record may include a variety of non-image information to facilitate identification of the dig area (e.g., a text description of the dig area, an address or lot number of a property within which the dig area is located, geo-encoded information such as geographic coordinates relating to the dig area and/or various aspects of the geographic area surrounding the dig area, etc.).); 	; 	identifying, pixels in the image of the street view that correspond to one or more benchmarks recorded in the GIS data (See Para[0079] Environmental landmarks may also be marked and/or highlighted on the input image. An environmental landmark may include any physical object that is likely to remain in a fixed location for an extended period of time. Examples of an environmental landmark may include a tree, a curb, a driveway, a utility pole, a fire hydrant, a storm drain, a pedestal, a water meter box, a manhole lid, a building structure (e.g., a residential or office building), or a light post.);; 	transmitting the location data for display in a digital map that includes one or more digital marks corresponding to the one or more ground marks. (See Para[0007] and Fig 6.  electronically transmitting and/or electronically storing information relating to the marked-up digital image so as to facilitate the detection of the presence or the absence of the at least one underground facility within the dig area).
	However Nielsen is silent to the language of	using an object recognition algorithm	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks;	Nevertheless Chau teaches	using an object recognition algorithm (See Col 11 lines 17-20 the image processing system identifiers object in the image, such as a road or a sky, that can include the label without the label interfering with the viewing experience of a user and appends the label on the identified object.)	determining, based on relative distances between the pixels that correspond to the one or more benchmarks and the one or more ground marks, location data of the one or more ground marks (See Col 6 lines 4-11 and Col 7 lines 59-64.  For example, the data may include a distance value for one or more pixels in the image that indicates the distance between an object captured in the image and the image capture device. This data can be utilized to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas that may not be of interest to the user.);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and use an object recognition algorithm and determine, based on relative distances between the pixels such as that of Chau.	One of ordinary skill would have been motivated to modify Nielsen, because an object recognition algorithm would identify objects in the image and determining location  data based on relative distances between pixels would allow one to determine objects in the image such as, for example, streets, sidewalks, the sky, and other areas, using techniques that are known and would be no more then predictable use of prior art elements according to their established functions.	With respect to claim 18	The system of claim 17, wherein the steps further comprise: 	providing the location data of one of the ground marks to a user (See Para[0075]); 	inviting the user, at the site, to stand nearby the ground mark and capture a global position system (GPS) location of the ground mark using a GPS enabled mobile device (See Para[0075] ); 	receiving the GPS location of the ground mark (See Para[0075] ); and 	refining the location data of the one of the ground marks using the GPS location of the ground mark (See Para[0107]).

Claim(s) 6, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2009/0238417 A1) in view of Chau (US 10,445,772 B1) as applied to claims 1,13, 17  above, and further in view of Uerbach (US 2016/0260048 A1).
	With respect to Claim 6 Nielsen teaches	The computer-implemented method of claim 1, further comprising: 	receiving, from a utility company, information regarding a utility line corresponding to the one or more ground marks (See Para[0003]); 	augmenting the information regarding the utility line with the determined location data of the one or more ground marks (See Fig 7); and	However Nielsen is silent to the language of 	providing the augmented information to the utility company.	Nevertheless Uerbach teaches	providing the augmented information to the utility company (See Fig 15 Component 260 and Para[0300]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide the augmented information to the utility company such as that of Uerbach.	One of ordinary skill would have been motivated to modify Nielsen, because proving information to the utility company would make sure all the information is updated properly.	With respect to claim 15 Nielsen teaches	The non-transitory computer readable medium of claim 13, wherein the steps further comprise: 	receiving, from a utility company, information regarding a utility line corresponding to the one or more ground marks (See Para[0003]); 	augmenting the information regarding the utility line with the determined location data of the one or more ground marks(See Fig 7); and 
	However Nielsen is silent to the language of 	providing the augmented information to the utility company.	Nevertheless Uerbach teaches	providing the augmented information to the utility company (See Fig 15 Component 260 and Para[0300]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide the augmented information to the utility company such as that of Uerbach.	One of ordinary skill would have been motivated to modify Nielsen, because proving information to the utility company would make sure all the information is updated properly.

	With respect to claim 19 Nielsen teaches	The system of claim 17, wherein the steps further comprise: 	receiving, from a utility company, information regarding a utility line corresponding to the one or more ground marks(See Para[0003]); 	augmenting the information regarding the utility line with the determined location data of the one or more ground marks(See Fig 7);; and 	However Nielsen is silent to the language of 	providing the augmented information to the utility company.	Nevertheless Uerbach teaches	providing the augmented information to the utility company (See Fig 15 Component 260 and Para[0300]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide the augmented information to the utility company such as that of Uerbach.
	One of ordinary skill would have been motivated to modify Nielsen, because proving information to the utility company would make sure all the information is updated properly.


Claim(s) 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2009/0238417 A1) in view of Chau (US 10,445,772 B1) as applied to claims 1,13, 17  above, and further in view of Pierce (US 2017/0154425 A1).

	With respect to claim 8 Nielsen is silent to the language of	The computer-implemented method of claim 1, further comprising: 	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by a photo taken at the site and a number of data sources that are in agreement of the location data.	Nevertheless Pierce teaches	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by a photo taken at the site and a number of data sources that are in agreement of the location data. (See Para[0008])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide a probability that the location data such as that of Pierce.	One of ordinary skill would have been motivated to modify Nielsen, because a probability would indicate if the location is accurate or not so that appropriate expectation of the results can be determined.

	With respect to claim 16 Nielsen is silent to the language of	The non-transitory computer readable medium of claim 13, wherein the steps further comprise: 	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by a photo taken at the site and a number of data sources that are in agreement of the location data.	Nevertheless Pierce teaches	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by a photo taken at the site and a number of data sources that are in agreement of the location data. (See Para[0008])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide a probability that the location data such as that of Pierce.	One of ordinary skill would have been motivated to modify Nielsen, because a probability would indicate if the location is accurate or not so that appropriate expectation of the results can be determined.

	With respect to claim 20 Nielsen is silent to the language of	The system of claim 17, wherein the steps further comprise: 	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by an image taken at the site and a number of data sources that are in agreement of the location data.	Nevertheless Pierce teaches	providing a probability that the location data of the one or more ground marks is accurate, wherein the probability is determined based on whether the determined location data is supported by a photo taken at the site and a number of data sources that are in agreement of the location data. (See Para[0008])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nielsen and provide a probability that the location data such as that of Pierce.	One of ordinary skill would have been motivated to modify Nielsen, because a probability would indicate if the location is accurate or not so that appropriate expectation of the results can be determined.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863